Wade, J.
Conceding that the woman in this case was an accomplice of the defendant, because she had knowingly and wilfully consented to incestuous intercourse, and that therefore her testimony alone would not be sufficient to sustain a verdict finding the defendant guilty of incestuous adultery and fornication (Solomon v. State, 113 Ga. 192, 38 S. E. 332), there were ample corroborating circumstances in proof, as well as positive, direct evidence, tending to establish the guilt of the defendant as charged in the indictment. This court is therefore without power to grant a new trial, the only question raised by the exceptions ■ being whether there was sufficient evidence to authorize the verdict.

Judgment affirmed.